DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    NATIONSTAR MORTGAGE, LLC,
                            Appellant,

                                     v.

   JOSELITO L. MARTINS a/k/a JOSELITO MARTINS, MARTIN'S
    CROSSING HOMEOWNERS ASSOCIATION, INC., MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
    CTX MORTGAGE COMPANY, LLC, and UNKNOWN TENANT IN
          POSSESSION OF THE SUBJECT PROPERTY,
                         Appellees.

                               No. 4D16-3735

                           [November 15, 2017]

   Appeal and cross-appeal from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Lawrence M. Mirman, Judge; L.T. Case
No. 2014-CA-000635.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Celia C. Falzone of Akerman LLP,
Jacksonville, for appellant.

  W. Trent Steele of Steele Law, Hobe Sound, for Appellee Joselito
Martins.

PER CURIAM.

   Affirmed. See Partridge v. Nationstar Mortg., LLC, 224 So. 3d 839 (Fla.
2d DCA 2017) (holding that mortgage loan servicer’s unilateral decision to
leave original note and mortgage with trial court did not establish standing
to foreclose, where original note was filed with trial court long before
servicer commenced foreclosure action). In light of this disposition, we
need not reach the issue raised on cross-appeal.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.